Citation Nr: 1533175	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-27 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut





THE ISSUE

Entitlement to service connection for a seizure disorder.





ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from January 2002 to January 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, the case was remanded for additional development.

The Veteran had also initiated appeals of denials of an effective date earlier than April 6, 2010, for the award of a higher 70 percent rating for posttraumatic stress disorder (PTSD) and of service connection for traumatic brain injury (TBI).  In an April 2014 decision, the Board denied entitlement to an effective date earlier than April 6, 2010, for the award of a higher 70 percent rating for PTSD; because a final Board decision was rendered with regard to this issue, it is no longer on appeal.  A March 2015 rating decision granted service connection for TBI; consequently, this matter is not before the Board.

By correspondence dated in January 2012, the Veteran revoked his appointment of an Agent as his representative, and has not since notified the Board of any new representation.  Therefore, the Board concludes that he is proceeding pro se. 


FINDING OF FACT

The Veteran is not shown to have a seizure disorder disability at any time during the period of claim.


CONCLUSION OF LAW

Service connection for a seizure disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (if applicable) of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A November 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  [The Board notes that all attempts to secure for the record the report of the Veteran's head MRI, allegedly taken at Fort Bragg in November 2005, were unsuccessful, and the Veteran was accordingly notified by VA of the unavailability of this report in a February 2015 letter.]  The RO arranged for pertinent VA examinations in March 2006, June 2007, January 2011, February 2011, and July 2014.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  All of the relevant development requested by the Board's April 2014 remand was fully completed, as the RO attempted to secure the report of a November 2005 head MRI (and when such report was found to be unavailable, the RO certified such in the record with explanation and also notified the Veteran) and arranged for a pertinent VA examination with adequate medical opinion.  Therefore, the Board concludes that its remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he currently suffers from symptoms (to include tremors, amnesia, tunnel vision, and occasional loss of consciousness) which he alleges are manifestations of a seizure disorder disability, and that such disability is due to a head injury sustained during his military service and/or is related to his service-connected PTSD and/or TBI.

The Veteran's DD Form 214 reflects that he received a Purple Heart for injuries sustained in combat.  His service treatment records document the following pertinent findings.  In July 2002, he was seen in the emergency department after expressing considerations of suicide; it was noted that he presented with poor eye contact and tremors.  In July 2005, he was seen in the emergency department and presented as "shaking and disoriented" with tremors, numbness, and headaches; it was noted that he had a history of tremors/lightheadedness, but only for a few seconds to a minute.  It was also noted that he had sustained a head injury seven months prior when he was shot in the head, and that he received an assessment of acute anxiety.  An August 2005 post-deployment questionnaire reiterated that he had been shot in the head.

A January 2006 VA emergency department treatment record (five days before his service discharge) documented his history of a bullet wound to the scalp from a January 2004 shooting in Iraq (with loss of consciousness occurring 30 minutes after such incident).  [The Board notes that the other evidence of record supports the date of such shooting to be in January 2005, not 2004.]  The Veteran reported that, ever since his return from Iraq (in March 2005), he had had multiple (approximately 40) episodes of sudden onset of tremors of all extremities, blurred vision, shortness of breath, and lightheadedness, sometimes followed by loss of consciousness.  Additionally, the Veteran described having frequent frontal headaches since his head trauma in service.  The treatment provider (a physician specializing in internal medicine) diagnosed "? sz [seizure] d/o [disorder] secondary to ? concussion."  A January 2006 CT scan of the Veteran's head was unremarkable, aside from revealing metallic shrapnel superficially in the left parietal scalp.

Approximately one week later in January 2006 (and three days after his service discharge), a VA neurology clinic report notes that the Veteran had had about 30-40 episodes that were "difficult to describe"; each began with bilateral hand shaking, and then about one minute later, he might or might not have loss of consciousness (on three or four occasions), shortness of breath, lightheadedness, peripheral visual changes ("tunnel vision"), visual blurring, nausea, vomiting, and questionable tongue biting (on one or two occasions).  The treatment provider (a resident) noted that it was currently unclear what these episodes were, but the differential included seizure (very unlikely due to non-stereotypic pattern and bilateral hand shaking) versus arrhythmia versus PTSD.

On VA general medical examination in March 2006, the Veteran complained of subjective headaches since a shrapnel injury to the head in service.  VA treatment records since October 2006 document his reports of self-described seizure episodes, with symptoms such as tremors, amnesia, tunnel vision, and occasional loss of consciousness.  An October 2006 VA discharge note documents a diagnosis of seizure disorder.  November 2006 VA electroencephalography (EEG) was normal for both awake and asleep testing.

On VA neurological examination in June 2007, the examiner (a physician specializing in internal medicine) diagnosed subjective tremors of unclear etiology.  The examiner noted that it was unclear what the Veteran's episodes were, as he had had a normal neurological work-up, and observed that there was insufficient information to establish a definite etiology of the tremor.  The examiner noted that the Veteran suspected the seizures were psychologically based.

VA treatment records since August 2008 (located in Virtual VA) document a past medical history of "'? partial seizures', started after gsw [gunshot wound]" noted along with his diagnosis of PTSD.

On VA epilepsy examination in January 2011, the examiner (a physician specializing in internal medicine and pulmonology) noted that a review of the record did not support the diagnosis of seizure disorder at that time.

On VA TBI examination in February 2011, the Veteran reported having the following symptoms: headaches, dizziness/vertigo, sleep disturbance, fatigue, memory impairment, decreased attention, difficulty concentrating, difficulty with executive functions, psychiatric symptoms (anger, mood swings, depression), blurred vision (only in conjunction with a syncopal episode), tinnitus, and neurobehavioral symptoms (irritability, restlessness).  It was noted that it was unclear at the present time whether his self-described "seizure" episodes truly represented seizures, as he never completed follow-up testing after his last neurology assessment.  He reported that the prolonged episodes leading to syncope occurred about once weekly.  The examiner (a physician specializing in internal medicine) noted that there were no service treatment records documenting the occurrence of a TBI, though it was certainly conceivable that the concussive effects of a gunshot wound could have caused one.  The examiner noted the Veteran's history of sleep difficulty, headaches, and problems with memory, attention, and concentration starting shortly after the gunshot injury and persisting in a stable fashion since.  VA psychiatric testing in February 2011 led to a conclusion that neuropsychological impairment secondary to the Veteran's reported history of trauma could not be ruled out.  The examiner opined that it was "therefore possible that the Veteran's reported symptoms could be consistent with mild TBI, though neuropsychiatric testing does not clearly support this and the role of PTSD/psychiatric disease in his presentation cannot be excluded."  The examiner concluded that, at present, there was no definite evidence that the Veteran had a seizure disorder.

On VA TBI and epilepsy/seizure disorders examination in July 2014, the Veteran described his history of being shot in the head in January 2005 while he was serving in Iraq.  He also reported that, in late summer of 2005, he was performing training at West Point when suddenly he started to shake in both hands, then had dizziness and passed out; he said he woke up in the emergency room of West Point Hospital and was told that he had had a seizure.

During the TBI portion of the July 2014 examination, the examining physician (a neurologist) noted: "The so-called seizure disorder has not been confirmed in him [the Veteran,] given that the EEG is normal[,] MRI and CT of [his] brain both were normal[,] and the description of the episodes does not fit well with this dx [diagnosis]."

During the seizure disorders portion of the July 2014 examination, the same examining physician noted that the diagnosis of a seizure disorder had never been confirmed.  While it was noted that the Veteran did have a history of a witnessed seizure (as the episode at West Point in 2005 was apparently witnessed by a cadet), the examiner noted that a diagnosis of seizure disorder, while listed as one of the differentials, was never confirmed by medical personnel at that time.  The examiner went on to note that the Veteran had never had a confirmed diagnosis of epilepsy with a history of seizures; he had never had any findings, signs or symptoms attributable to seizure disorder (epilepsy) activity; and had never had any type of seizure activity, to include major, minor, petit mal, or psychomotor seizure activity.  The examiner noted: "Patient [the Veteran] reports to have at least 30-50 episodes in which he shakes in both upper extremities[,] becomes nervous [and] anxious[, and] sometimes he may pass out [and] other times not.  There has been no tongue biting or loss [of] bowel or bladder dysfunction and there has been no bodily injury.  In addition[,] EEG and MRI scan as well as CT scan has been negative.  While the dx [diagnosis] of seizure disorder was considered[,] it was never confirmed.  As far as I am concerned I am not convinced that these are seizures given the abundant history of psychiatric disorders such as anxiety and PTSD[,] etc."  The examiner opined the following: "Although he does not have a dx [diagnosis] of seizure, he continues to have episodes of shaking followed by dizziness[,] nausea[, and] headache lasting for five minutes or so.  They occur about twice a week on the average.  It seems to be that they are more likely than not attacks of anxiety."  The examiner went on to opine: "In as far as seizures are concerned, they are not [a] manifestation of true epilepsy disorder.  In all likelihood they are anxiety attacks.  EEG and MRI as well as CT scans all are normal.  On top of that[,] the frequency of these spells and involving both hands with tremors and then having dizziness etc. do not support the dx [diagnosis] of seizure disorder.  Furthermore while this dx [diagnosis] has been stated by [a] physician in Connecticut, the way they have described and also in their final opinions they keep on questioning their own diagnosis.  As far as I am concerned they are not secondary to any kind of epilepsy [but] rather seem to be anxiety attacks."  In conclusion, the examiner noted that the diagnosis of seizure disorder does not exist, as these attacks are anxiety-related, and such anxiety-related episodes did occur in service but did not have any relationship to the scalp injury and did not get aggravated by that scalp injury.

The evidence shows that the Veteran has complained of symptoms (to include tremors, amnesia, tunnel vision, and occasional loss of consciousness) during the pendency of the instant claim.  He is competent to describe any discernible symptoms without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinion regarding the diagnosis or etiology of such symptoms (i.e., identifying such as manifestations of a seizure disorder disability) is not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the diagnosis or etiology of such symptoms is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Furthermore, a medical professional (the July 2014 VA examiner, a neurologist) reviewed the entire record (to include all of the medical evidence outlined above) and provided adequate supporting rationale for the opinion that the Veteran has never been diagnosed with or suffered from a seizure disorder disability.

The Board reiterates that the Veteran is already service-connected for his PTSD disability and for his TBI disability; therefore, this decision pertains only to the matter of service connection for a separate and distinct seizure disorder disability.  In the absence of evidence of a current seizure disorder disability, service connection for such cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


